Citation Nr: 0119736	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  01-00 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD) due to personal assault, to 
include the issue of whether rating action of July 1994 
became final.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1962 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision in 
which the RO determined that the veteran had submitted new 
and material evidence to reopen claim of entitlement to 
service connection for PTSD and denied entitlement on the 
merits.  The veteran filed a notice of disagreement in March 
2000, and a statement of the case (SOC) was issued in August 
2000.  The veteran submitted a substantive appeal in November 
2000, with a Board hearing requested.  The veteran submitted 
a written withdrawal of her hearing request in July 2001.


REMAND

The RO determined that new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for PTSD.  Despite this fact, the Board is 
required to make its own independent determination as to this 
matter.  In the case of McGinnis v. Brown, 4 Vet. App. 239 
(1993), the Court determined that VA must address 
jurisdictional issues.  It was further held that this 
doctrine was especially true in the adjudication of finally 
denied claims which may not be reopened without the 
submission of new and material evidence.  However, prior to 
making this determination, the Board must decide whether the 
July 1994 decision which denied service connection for PTSD 
became final.

In an informal hearing presentation, the appellant argues 
that VA's failure to obtain Vet Center records constituted a 
breach of its duty to assist under Hayre v. West, 188 F.3d 
1327 (Fed. Cir. 1999).  In Hayre, the Federal Circuit held 
that "in cases of grave procedural error . . . RO or Board 
decisions are not final for purposes of direct appeal".  
Hayre, 188 F.3d at 1333.  Specifically, that court held that 
an RO's failure to obtain the SMRs of the appellant that he 
had specifically requested be obtained and its failure to 
notify him of its failure to obtain them may have constituted 
a grave procedural error and, if so, then the RO decision at 
issue there was not final.  See id. at 1335 ("if the Court of 
Appeals for Veterans Claims finds that the RO breached the 
duty to assist in 1972, then the 1972 RO decision is not 
final for purposes of direct appeal").  The representative 
argues that the provisions of Hayre should be applied to this 
case.  This matter has not yet been addressed by the RO.  
Thus, to afford the veteran due process, the issue of whether 
any failure to get Vet Center records vitiated the finality 
of the July 1994 decision must be addressed by the RO.

Alternatively, the representative argues that the decision 
did not become final as there was, in fact, a timely 
substantive appeal.  The representative points to a 
substantive appeal dated May 8, 1995 which was received by 
the VA in October 1996.  Accompanying the substantive appeal 
was a letter from the Vet Center in Baltimore, Maryland to 
the effect that they were enclosing a "copy from her 
record."  The representative argues that the substantive 
appeal was in the possession of the VA at or near May 8, 1995 
and thus was timely filed.  He points out that Vet Center 
Records are constructively a part of the record on appeal, 
and thus a substantive appeal in the possession of the Vet 
Center may be deemed to have been received by the VA.  The 
veteran has not been informed of the criteria governing the 
submission of a timely substantive appeal and has not been 
given the opportunity to present any additional evidence or 
argument on this matter.  This should be accomplished.

In addition, development is warranted to comply with due 
process provisions and the duty to assist provisions of the 
Veterans Claims Assistance Act of 2000.  During the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
has eliminated from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superseding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded) and redefined the duty 
to assist the veteran regarding her claim.  The Veterans 
Claims Assistance Act of 2000 provides that the veteran must 
be notified of any information, including medical or lay 
evidence, necessary to substantiate her claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5102).  Furthermore, in pertinent part, 
reasonable efforts must be made to obtain records (including 
private records) that the veteran sufficiently identifies and 
a medical examination must be made available when necessary 
to make a decision on the claim.  Veterans Claims Assistance 
Act of 2000, 114 Stat. at 2097-98.  

In her October 1999 response to the RO's July 1999 stressor 
development letter, the veteran indicated that she received 
relevant psychiatric treatment at the Baltimore VA Veterans 
Outreach Center (Vet Center), beginning in 1994.  However, 
the only document associated with the claims folder 
originating from the Baltimore Vet Center is a letter from 
the veteran's social worker, received in October 1994.  
Complete treatment records should be obtained and associated 
with the claims folder.  See Veterans Claims Assistance Act 
of 2000, 114 Stat. at 2097-98; VA Adjudication Procedure 
Manual, M21-1, Part III, paragraph 5.14b(1) (if the veteran 
indicates pertinent treatment in a VA facility, request 
clinical records); see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992) (VA has constructive notice of documents 
which are generated by VA, within its control).  
Correspondingly, since the veteran indicated current 
treatment at the Baltimore VA Medical Center (VAMC), complete 
treatment records from that facility should also be obtained 
and associated with the claims folder.  Id.  The Board 
observes that Baltimore VAMC outpatient treatment records 
dated November 1997 to March 1998 appear in the claims 
folder.  However, a February 2000 VA treatment summary letter 
mentioned the veteran had been treated at the Baltimore VAMC 
"over a number of years."

In her original March 1994 compensation application, and 
during her April 1998 VA examination, the veteran indicated 
she received private psychiatric treatment at the Sheppard 
Pratt Hospital for a psychiatric illness.  The veteran also 
indicated in her supportive statement received in April 1994 
that she was hospitalized at the North Charles General 
Hospital for psychiatric treatment.  As such records may be 
relevant to the claim, treatment records should be obtained 
from the aforementioned private facilities.  See Veterans 
Claims Assistance Act of 2000, 114 Stat. at 2097-98.

The Board notes that the claims folder contains conflicting 
medical opinions regarding the veteran's service-connected 
PTSD.  In a treatment summary dated in February 2000, the 
veteran's treating physician from the Baltimore VAMC 
diagnosed her as having chronic PTSD, severe in nature, and 
found the veteran an accurate reporter of her in-service 
stressors.  In an April 1998 VA psychiatric examination, the 
examiner diagnosed the veteran with PTSD and could not 
definitively determine the source of underlying stressors.  
An additional medical examination to reconcile the 
conflicting opinions and to re-evaluate the veteran's PTSD 
would be useful in the adjudication of this case.  The VA 
examination should consider any additional evidence obtained, 
as well as the veteran's October 1999 response to the RO's 
July 1999 stressor development letter.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (the duty to assist 
may include an examination "which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.").  

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of any examination 
requested pursuant to this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
If the veteran fails to report for any scheduled examination, 
a decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  The RO should contact the veteran and 
representative in writing and inform them 
that the Board will consider the 
intertwined issue of whether the July 
1994 rating action denying service 
connection for PTSD is final.  This will 
include the question of whether a timely 
substantive appeal was filed and whether 
the VA committed a grave procedural error 
in not obtaining Vet Center records so as 
to vitiate the finality of that decision.  
The veteran and representative should be 
advised of the applicable criteria and 
all applicable provisions of the VCAA 
should be complied with.  They should 
then be afforded a reasonable opportunity 
for a response.

3.  With regard to the underlying issue 
pertaining to whether the veteran has 
PTSD which had its onset in service, the 
RO should advise the veteran of the 
evidence needed to substantiate her claim 
for service connection for PTSD, in 
particular, supporting evidence that the 
claimed in-service stressors occurred.  
The RO should also advise the veteran of 
her right to submit additional argument 
and/or evidence in support of her claim 
of entitlement to service connection for 
PTSD.  Such evidence may be of a lay or 
medical variety.  

4.  The RO should contact the service 
department and determine if there are any 
additional personnel records pertaining 
to judicial punishment the veteran may 
have received in service.  All such 
records should be obtained, including any 
psychiatric consultations done in 
connection therewith.

5.  The RO should again send to the 
veteran a form for completion pertaining 
to claims for PTSD based on personal 
assault.  The veteran should be asked to 
provide any additional information which 
may have become available which she has 
not furnished to the VA previously.  

6.  The RO should obtain and associate 
with the claims file all pertinent 
treatment records from the Baltimore Vet 
Center and the Baltimore VAMC.  
Furthermore, after ascertaining treatment 
record location and obtaining proper 
authorization, the RO should request 
private treatment records from the 
Sheppard Pratt Hospital and North Charles 
General Hospital.  All attempts to secure 
these records must be documented, and any 
records received should be associated 
with the claims folder.  If any requested 
records are unavailable, or the search 
for any such records otherwise yields 
negative results, this fact should be 
made known to the veteran and her 
representative, and she should be 
afforded the opportunity of obtaining the 
records on her own.

7.  The veteran should be asked to 
furnish the names and addresses of all 
gynecologists who treated her since 
service, to include the name and address 
of the physician and medical facility 
from whom she received treatment for 
symptoms leading to a hysterectomy in 
1970.  (The purpose of obtaining such 
evidence is to determine if the reported 
rape was mentioned to any gynecological 
examiner).

8.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the veteran should be afforded a 
psychiatric examination to determine the 
nature and etiology of her claimed PTSD.  
It is imperative that the physician who 
is designated to examine the veteran 
reviews the evidence in her claims 
folder, to include a complete copy of 
this REMAND.  Such examination is to 
include a review of the veteran's history 
and current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing and PTSD 
sub-scales, must also be accomplished if 
deemed warranted by the psychiatric 
examiner.  All established psychiatric 
diagnoses are then to be reported in 
detail.  The examiner should consider and 
comment on the medical opinions provided 
in April 1998 and in February 2000, 
discussed in the body of this decision.

The psychiatric examiner should render an 
opinion, with full supporting rationale, 
as to the following:  

(a)  Is it at least as likely 
as not, based on clinical 
observations made to date and a 
review of the behavioral 
changes noted by the record 
since the incident in question, 
that the veteran was the victim 
of a sexual assault in service 
in the middle of January 1964?

(b)  Does the veteran have PTSD 
meeting the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994), and, 
if so, is it at least as likely 
as not that the veteran's PTSD 
is the result of an in-service 
sexual assault or some other 
documented in-service stressor?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

9.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claim of 
entitlement to service connection for 
PTSD, to include the issue of whether 
rating action of July 1994 became final.  
If the veteran fails to appear for the 
examination, a copy of the letter 
notifying her of the time and place of 
the examination and the address to where 
the letter was sent should be included in 
the claims folder.  Consideration should 
be given to all applicable evidence of 
record and all pertinent legal authority, 
to include the provisions of 38 C.F.R. 
§ 3.655 (as appropriate) and the recently 
amended/added statutory provisions 
pertaining to VA's duty to notify and 
assist the veteran.  The RO must provide 
adequate reasons and bases for all of its 
determinations, citing all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  If any benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided with an appropriate supplemental 
statement of the case and given the 
opportunity to respond within the 
applicable time before the claims folder 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44- 
8.45 and 38.02-38.03.)



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


 


